Citation Nr: 1705949	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  13-04 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to service connection for joint pain of the knees and ankles, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for chronic fatigue syndrome.  

4.  Entitlement to service connection for blurred vision, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for dizziness, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to August 1993.  He service in the Southwest Asia theater of operations during the Persian Gulf War.  

These matters come before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In August 2015, the Veteran testified before the undersigned Veterans Law Judge via videoconferencing.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for fibromyalgia, joint pain, chronic fatigue syndrome, and blurred vision are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

During the period on appeal, the Veteran, who served in the Southwest Asia theater of operations during the Persian Gulf War, experienced occasional dizziness that could not be attributed to a known clinical diagnosis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for dizziness, due to an undiagnosed illness, have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2014); 38 C.F.R. § 3.303(a), 3.304 (2016).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

As the Veteran served in the Southwest Asia theater of operations during the  Persian Gulf War, the Veteran's claim implicates special provisions permitting service connection for an undiagnosed illness or medically explained chronic multisymptom illnesses.  38 C.F.R. § 3.317 (2016).

Service connection can be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more before December 31, 2021, following service.  Service connection may be granted when the evidence establishes:  (1) that Veteran is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed at 38 C.F.R. § 3.317(b) (2016); (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (4) that the symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).  

A qualifying chronic disability is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2) (West 2014); 38 C.F.R. § 3.317(a)(2)(i)(B)(1) (2016). 

Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastroesophageal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 C.F.R. § 3.317(a)(1)(i) (2016). 

A chronic disability for purposes of 38 U.S.C.A. § 1117 (West 2014), is one that has existed for six months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period.  38 C.F.R. § 3.317(a)(3) (2016).

Under Diagnostic Code 6204, the criteria used to rate peripheral vestibular disorders, a 10 percent rating is assigned for symptomatology more nearly approximating occasional dizziness.  38 C.F.R. § 4.87, Diagnostic Code 6204 (2016).

The Veteran's service medical records contain no notation indicating treatment or diagnosis for dizziness or any "swimming" sensation.  

In a July 2004 private treatment record, a private examiner diagnosed vertigo of unclear etiology.  Subsequent private treatment records indicate extended treatment for dizziness symptomatology.  Despite several examinations by several different examiners, the treatment records contain only non-definitive diagnoses, such as vertigo potentially caused by migraines, vertigo potentially caused by cervicogenic headaches, and possible benign paroxysmal positional vertigo.  

In an October 2015 VA examination report, a VA examiner reported reviewing the claims file and examining the Veteran.  Having done so, the examiner diagnosed dizziness without an apparent cause.  When asked to opine as to the etiology of the claimed dizziness disability, the examiner stated that the disability was less likely than not related to service.  In explaining that opinion, the examiner stated that the service medical records contained no notation indicating a complaint of vertigo.  The examiner further noted that dizziness had not been recognized as a presumptive diagnosis for Gulf war veterans.  The examiner indicated that the record contained reports from three experienced ENT physicians who would not find a reason for the Veteran's dizziness.

The Veteran is a Persian Gulf veteran who has a chronic illness, characterized by occasional dizziness symptomatology approximating the symptomatology required for a 10 percent rating under Diagnostic Code 6204.  38 C.F.R. § 4.87 (2016).  In the October 2015 VA medical examination report, the VA examiner could not determine the cause of the dizziness, and noted that other experienced examiners had been able to determine the cause of the dizziness.  The examiner stated that dizziness was not a presumptive diagnosis for the grant of service connection due to an undiagnosed illness related to service in the Gulf War.  Although dizziness is not specifically listed amongst the listed symptoms at 38 C.F.R. § 3.317 (2016), the regulation specifically indicates that the list of symptoms is not self-limiting and that service connection may be granted for disabilities manifested by other symptoms.  

The record indicates that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War and has an illness characterized by dizziness, also claimed as a disability resulting in a "swimming" sensation, that remains undiagnosed despite the attempts of several qualified examiners.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for dizziness, also claimed as feeling a "swimming" sensation, due to an undiagnosed illness, must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for dizziness, also claimed as feeling a "swimming" sensation, due to an undiagnosed illness, is granted.  


REMAND

The Veteran indicates that he sought care for the claimed disabilities at the VA Medical Center in Huntington, West Virginia, in 1993.  He also reported seeking recent treatment for those disabilities.  A remand is necessary to obtain any outstanding treatment records.

In a May 2010 VA medical examination report, a VA examiner diagnosed the Veteran as having chronic fatigue syndrome, but also stated that the Veteran did not have symptoms meeting at least six of the 10 chronic fatigue syndrome diagnostic criteria.  In the same medical examination report, when asked to offer a diagnosis after examining the Veteran for fibromyalgia, the examiner wrote that there was not a diagnosis of fibromyalgia, because the Veteran did not display sufficient fibromyalgia symptoms.  However, when asked to list any problems associated with the diagnosis, the examiner wrote "fibromyalgia."  The Board finds that the May 2010 VA examiner's opinions are self-contradicting and an additional examination is needed.  

Additionally, in a June 1992 service medical record, the Veteran reported experiencing headaches, joint pains, and stomach pain.  After an examination, the examiner diagnosed viral acute gastroenteritis.  In the May 2010 VA medical examination report, when discussing the claimed disabilities of the head and joint pains, the VA examiners did not note the Veteran's reports of headache and joint pains during service.  A remand is necessary for further examination.

Accordingly, the appeal is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment the claimed disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records, including any records of treatment at the Huntington VA Medical Center in 1993.

2.  Schedule the Veteran for a Gulf War Protocol medical examination by a qualified examiner or examiners to determine the etiology of the claimed fibromyalgia, joint pain, chronic fatigue syndrome, and blurred vision.  The examiner must review the claims file and the report should note that review in the report.  Any diagnostic test or consultation deemed necessary by the examiner should be conducted and incorporated into the examination report.  Any opinion expressed by an examiner should be supported by a rationale.  The examiner should provide the following:

(a)  Is it appropriate to diagnose any disabilities of the knees or ankles?

(b)  Is it appropriate to diagnose any disabilities that are productive of blurred vision?

(c)  Does the Veteran have objective indications of chronic disability, to include signs in the medical sense of objective evidence perceptible to an examining physician and other non-medical indicators capable of independent verification, of any disability of the knees or ankles?  If so, can any disability of the knees or ankles be attributed to a known medical causation?

(d)  If any disabilities of the knees or ankles can be attributed to a known medical causation, is it at least as likely as not (50 percent or greater probability) that disability is related to service or any incident of service?

(e)  Does the Veteran have objective indications of chronic disability, to include signs in the medical sense of objective evidence perceptible to an examining physician and other non-medical indicators capable of independent verification, of any disability productive of blurred vision?  If so, can any disability productive of blurred vision be attributed to a known medical causation?

(f)  If any disability productive of blurred vision be attributed to a known medical causation, is it at least as likely as not (50 percent or greater probability) that disability is related to service or any incident of service?

(g)  Is it at least as likely as not (50 percent or greater probability) that any disability characterized by joint or muscle pains of the knees and ankles, began in or is related to active service, to include the June 1992 in-service report of joint pains?

(h)  Is it at least as likely as not (50 percent or greater probability) that any disability productive of blurred vision began in or is related to active service, to include the June 1992 in-service report of headaches?

(i)  Is it at least as likely as not (50 percent or greater probability) that a diagnosis of fibromyalgia is warranted?  Explain the criteria for that diagnosis and whether or not those criteria are met.  Reconcile that opinion with the May 2010 VA examination.  Consider the Veteran's complaints of joint pain and headaches in a June 1992 service medical record.

(j)  Is it at least as likely as not (50 percent or greater probability) that a diagnosis of chronic fatigue syndrome is warranted?  Explain the criteria for that diagnosis and whether or not those criteria are met.  Reconcile that opinion with the May 2010 VA examination.

3.  Then, readjudicate the claims for service connection for fibromyalgia, joint pain, chronic fatigue syndrome, and disabilities of the head.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


